UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) T QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2010 ¨ TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number: 333-156302 DK SINOPHARMA, INC. (Exact name of small business issuer as specified in its charter) Nevada 26-3062752 (State or other jurisdiction of incorporation or organization) (IRS Employer identification No.) Dongxing Building, 4th Floor No.1 Xinke Road, Xi’an, the People’s Republic of China 710043 (Address of principal executive offices) 011- (86) 29-8224-7500 (Registrant’s telephone number, including area code) Indicate by check mark whether the issuer (1) filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the Registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes TNo□ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes □No□ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer Accelerated filer Non-accelerated filer  (Do not check if a smaller reporting company)Smaller reporting company T Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act.): Yes □No T APPLICABLE ONLY TO ISSUERS INVOLVED IN BANKRUPTCY PROCEEDINGS DURING THE PRECEDING FIVE YEARS: Check whether the registrant filed all documents and reports required to be filed by Section l2, 13 or 15(d) of the Exchange Act after the distribution of securities under a plan confirmed by a court. Yes □No □ APPLICABLE ONLY TO CORPORATE ISSUERS: State the number of shares outstanding of each of the issuer's classes of common equity, as of the latest practicable date: 30,000,005 shares of common stock, $.001 par value, were outstanding as of August 20, 2010. 1 TABLE OF CONTENTS Page PART I Item 1. Financial Statements 3 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operation 5 Item 3. Quantitative and Qualitative Disclosures About Market Risk 15 Item 4. Controls and Procedures 15 PART II Item 1. Legal Proceedings 16 Item 1A. Risk Factors 16 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 16 Item 3. Defaults Upon Senior Securities 16 Item 4. (Removed and Reserved) 16 Item 5. Other Information 16 Item 6. Exhibits 16 SIGNATURES 17 2 PART I – FINANCIAL INFORMATION Item 1.Financial Statements DK SINOPHARMA, INC. INDEX TO FINANCIAL STATEMENTS JUNE 30, 2010, AND 2009 (Unaudited) 3 TABLE OF CONTENTS Consolidated Balance Sheets F-1 Consolidated Statements of Income F-2 Consolidated Statements of Cash Flows F-3 Consolidated Statements of Stockholders’Equity F-4 Notes to Consolidated Financial Statements F-5 - F-14 4 DK SINOPHARMA, INC. CONSOLIDATED BALANCE SHEETS June 30, December 31, Notes (Unaudited) (Audited) ASSETS Current Assets Cash and cash equivalents $ $ Accounts receivable, Net Other receivables 3 Advances to suppliers Amount due from shareholder - Prepaid expenses - Inventories 2 Amount due from related parties - Total Current Assets Property, plant and equipment, net 2 Construction in progress - Intangible assets, net 2 Total Assets $ $ LIABILITIES AND STOCKHOLDERS' EQUITY Current Liabilities Accounts payable $ $ Accrued expenses and other payable Customer and other deposits Value-added tax payable - Short-term bank loan 5 Total Current Liabilities Long-term bank loan 5 Total Liabilities Stockholders' Equity Common stock, $.001 par value, 70,000,000 shares authorized, 30,000,000 and 10,255,000shares issued and outstanding at June 7 30, 2010 and December 31, 2009 respectively Subscription receivable ) ) Additional paid-in capital Statutory reserves 8 Accumulated other comprehensive loss 9 ) ) Retained earnings Total Stockholders' Equity Total Liabilities and Stockholders' Equity $ $ The accompanying notes are an integral part of these consolidated financial statements. F-1 DK SINOPHARMA, INC. CONSOLIDATED STATEMENTS OF INCOME FOR THE THREE AND SIX MONTHS ENDED JUNE 30, 2 (UNAUDITED) Three months ended Six months ended Sales, net $ Cost of sales ) ) ) (5,076,857 ) Gross profit Selling, general and administrative expenses ) (1,422,128 ) Stock based compensation cost ) - ) - Income from operations Other Income (Expense) Interest income - - Interest expense ) ) ) (189,899 ) Other income Other expense ) ) ) (30,010 ) Total other Income (Expense) ) Income before income taxes Provision for income taxes - Net income $ Weighted average common shares outstanding Basic Diluted Net income per common share Basic $ Diluted $ Net income $ Other comprehensive income (loss) Comprehensive income $ The accompanying notes are an integral part of these consolidated financial statements. F-2 DK SINOPHARMA, INC. CONSOLIDATED STATEMENTS OF CASH FLOWS FOR THE SIX MONTHS ENDED JUNE 30, 2 (UNAUDITED) CASH FLOWS FROM OPERATING ACTIVITIES Net income $ $ Adjustments to reconcile net income to net cash provided by (used in) operating activities: Depreciation and amortization Written off of payable - Bad debt recoveries - Changes in operating assets and liabilities: Accounts receivable Inventories Advances to suppliers Stock based compensation cost Prepaid expenses and other receivable Amount due from shareholder - Amount due from a related company - Accounts payable Accrued expense and other payable Customer and other deposits VAT payable - Net cash provided by operating activities CASH FLOWS FROM INVESTING ACTIVITIES Purchase of property and equipment Purchase of intangible assets - Net cash (used in) Investing activities CASH FLOWS FROM FINANCING ACTIVITIES Payment from short-term loans - Net cash (used in) financing activities - Effect of exchange rate changes on cash and cash equivalents Net Increase (Decrease) in cash and cash equivalents Cash and cash equivalents, beginning balance Cash and cash equivalents, ending balance $ $ SUPPLEMENTAL DISCLOSURES: Interest payments $ $ The accompanying notes are an integral part of these consolidated financial statements. F-3 DK SINOPHARMA, INC. CONSOLIDATED STATEMENT OF STOCKHOLDERS' EQUITY FOR THE SIX MONTHS ENDED JUNE 30, 2, 2009 (UNAUDITED) Capital Stock Subscription Additional Paid-in Other Comprehensive Statutory Retained Total Stockholders Amount Receivables Capital Income Reserves Earnings Equity Balance December 31, 2008 $ $ ) $ $ ) $ $ $ - Foreign currency translation adjustments - Transferred to Statutory reserve - (2,173,223 ) - Dividend paid - (439,264 ) (439,264 ) Income for the year endedDecember31, 2009 - Balance December 31, 2009 (750 ) (127,703 ) Foreign currency translation adjustments - Stock based compensation Income for the six months ended June 30, 2010 - Balance June 30, 2010 $ $ ) $ $ ) $ $ $ The accompanying notes are an integral part of these consolidated financial statements F-4 DK SINOPHARMA, INC. NOTES TO CONSOLIDATED FINANCIAL STATEMENTS JUNE 30, 2010 (UNAUDITED) Note 1 - ORGANIZATION Background of DK Sinopharma, Inc. DK Sinopharma, Inc. wasincorporated on July 22, 2008 under the laws of the State of Nevada. The Company is engaged in the business of manufacturing and marketing prescription pharmaceutical products for the Chinese marketplace. On May 10, 2010, the Company entered into an Exchange Agreement with Dongke Pharmaceuticals Inc (“Dongke”), a Delaware corporation, and as a result the Company adopted the business of Yangling Dongke Maidisen Pharmaceuticals Co Ltd (“Maidisen”). On July 2, 2010, DK Sinopharma, Inc. (formerly known as Virtual Closet, Inc.) (the "Company") announced the effectiveness of its name change and corresponding ticker symbol change in the marketplace as of June 30, 2010. The new ticker symbol for the Company’s common stock is “DKSP.OB”. Background of DK Sinopharma, Inc. DK Sinopharma, Inc. has its headquarters in Xi'an, Shaanxi Province, China. The Company identifies, discovers, develops, manufactures and distributes both prescription and over-the counter, including both conventional and Traditional Chinese Medicines, pharmaceutical products for the treatment of some of the most common ailments and diseases. Through the Company's operating entity, Maidisen, the Company currently manufactures 38 pharmaceutical products in the form of capsules, tablets, granules, semisolid ointment, powder, ointment, and paste ointment. We focus on varying diseases relating to respiratory system, digestive system, cardio-cerebral vascular system, antineoplastic, bone diseases-modifying antirheumatic, gynecological, and refill nutrition, among others. Maidisen manufacturing facilities are based in the City of Yangling in Shaanxi Province. Background of Dongke Pharmaceuticals Inc Dongke was incorporated in the United States in Delaware on December 11, 2009. The Company formed Yangling Slovan Pharmaceuticals Co., Ltd, (”Slovan or the “WOFE”) on January 26, 2010. Slovan is a wholly owned subsidiary of Dongke Pharmaceuticals Inc. In January 2010,Yangling Slovan Pharmaceuticals Co., Ltd, entered into a series of agreements including a Management Entrustment Agreement, a Shareholders’ Voting Proxy Agreement, an Exclusive Option Agreement and a Share Pledge Agreement (the “Agreements”) with Yangling Dongke Maidisen Pharmaceuticals Co., Ltd. (“Maidisen") and its shareholders (the “Transaction”). Yangling Dongke Maidisen Pharmaceuticals Co., Ltd. is a corporation formed under the laws of the Peoples Republic of China(“PRC”). According to these Agreements, Slovan acquired management control of Maidisen whereby Slovan is entitled to all of the net profits of Maidisen, as a management fee and is obligated to fund Maidisen operations and pay all of the debts. The contractual arrangements completed in January, 2010 provide that Slovan has controlling interest in Maidisen as defined by FASB Interpretation No.46R, “Consolidation of Variable Interest Entities” (“FIN 46R”), an Interpretation of Accounting Research Bulletin No.51, which requires Slovan to consolidate the financial statements of Maidisen and ultimately consolidate with its parent company, Dongke Pharmaceuticals, Inc. The Company, through its subsidiary, and exclusive contractual arrangement with Maidisen., is engaged in the business of manufacturing and marketing over-the-counter (“OTC”) and prescription pharmaceutical products for the Chinese marketplace as treatment for a variety of diseases and conditions. These consolidated financial statements present the Company and its subsidiaries on a historical proforma basis. F-5 DK SINOPHARMA, INC. NOTES TO CONSOLIDATED FINANCIAL STATEMENTS JUNE 30, 2010 (UNAUDITED) Note 2 - SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES Basis of Presentation The accompanying consolidated financial statements have been prepared in conformity with accounting principles generally accepted in the United States of America and represent the historical results of the consolidated group The Company's functional currency is the Chinese Renminbi; however the accompanying consolidated financial statements have been translated and presented in the United States Dollars. Principles of Consolidation The consolidated financial statements include the accounts of the Company, its subsidiaries and variable interest entity (“VIE”) for which the Company is the primary beneficiary.All inter-company accounts and transactions have been eliminated in consolidation.The Company has adopted FIN 46R which requires a VIE to be consolidated by a company if that company is subject to a majority of the risk of loss for the VIE or is entitled to receive a majority of the VIE’s residual returns. Translation Adjustment As of June 30, 2010 and December 31, 2009, the accounts of the Company were maintained, and its financial statements were expressed, in Chinese Yuan Renminbi (“CNY”).Such financial statements were translated into U.S. Dollars (“USD”) in accordance with the Foreign Currency Matters Topic of the Codification, with the CNY as the functional currency.According to the Codification, all assets and liabilities were translated at the current exchange rate, stockholders’ equity are translated at the historical rates and income statement items are translated at the average exchange rate for the period. The resulting translation adjustments are reported under other comprehensive income in accordance with the Comprehensive Income Topic of the Codification, as a component of shareholders’ equity.Transaction gains and losses are reflected in the income statement. Use of Estimates The preparation of financial statements in conformity with generally accepted accounting principles requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements and the reported amounts of revenues and expenses during the reporting period. Actual results could differ from those estimates. Comprehensive Income The Company follows the Comprehensive Income Topic of the Codification. Comprehensive income is a more inclusive financial reporting methodology that includes disclosure of certain financial information that historically has not been recognized in the calculation of net income. Risks and Uncertainties The Company’s operations are carried out in the PRC.Accordingly, the Company’s business, financial condition and results of operations may be influenced by the political, economic and legal environments in the PRC, and by the general state of the PRC’s economy.The Company’s business may be influenced by changes in governmental policies with respect to laws and regulations, anti-inflationary measures, currency conversion and remittance abroad, and rates and methods of taxation, among other things. The Company is subject to substantial risks from, among other things, intense competition associated with the industry in general, other risks associated with financing, liquidity requirements, rapidly changing customer requirements, limited operating history, foreign currency exchange rates and the volatility of public markets. F-6 DK SINOPHARMA, INC. NOTES TO CONSOLIDATED FINANCIAL STATEMENTS JUNE 30, 2010 (UNAUDITED) Note 2 - SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES (CONTINUED) Contingencies Certain conditions may exist as of the date the financial statements are issued, which may result in a loss to the Company but which will only be resolved when one or more future events occur or fail to occur. The Company’s management and legal counsel assess such contingent liabilities, and such assessment inherently involves an exercise of judgment. In assessing loss contingencies related to legal proceedings that are pending against the Company or unasserted claims that may result in such proceedings, the Company’s legal counsel evaluates the perceived merits of any legal proceedings or unasserted claims as well as the perceived merits of the amount of relief sought or expected to be sought. If the assessment of a contingency indicates that it is probable that a material loss has been incurred and the amount of the liability can be estimated, then the estimated liability would be accrued in the Company’s financial statements. If the assessment indicates that a potential material loss contingency is not probable but is reasonably possible, or is probable but cannot be estimated, then the nature of the contingent liability, together with an estimate of the range of possible loss if determinable and material would be disclosed. There were no contingencies of this type as of June 30, 2010 and December 31, 2009. Loss contingencies considered to be remote by management are generally not disclosed unless they involve guarantees, in which case the guarantee would be disclosed. Cash and Cash Equivalents Cash and cash equivalents include cash in hand and cash in time deposits, certificates of deposit and all highly liquid debt instruments with original maturities of three months or less. Accounts Receivable The Company maintains reserves for potential credit losses on accounts receivable.Management reviews the composition of accounts receivable and analyzes historical bad debts, customer concentrations, customer credit worthiness, current economic trends and changes in customer payment patterns to evaluate the adequacy of these reserves.Reserves are recorded primarily on a specific identification basis.Allowances for doubtful accounts as of June 30, 2010 and December 31, 2009 were $146,580 and $335,938, respectively. Inventories Inventories are valued at the lower of cost (determined on a weighted average basis) or market. The Management compares the cost of inventories with the market value and allowance is made for writing down their inventories to market value, if lower. As of June 30, 2010 and December 31, 2009, inventories consist of the following: At At 6/30/2010 12/31/2009 Raw materials $ $ Work in process Finished goods Total $ $ F-7 DK SINOPHARMA, INC. NOTES TO CONSOLIDATED FINANCIAL STATEMENTS JUNE 30, 2010 (UNAUDITED) Note 2 - SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES (CONTINUED) Property, Plant & Equipment Property and equipment are stated at cost. Expenditures for maintenance and repairs are charged to earnings as incurred; additions, renewals and betterments are capitalized. When property and equipment are retired or otherwise disposed of, the related cost and accumulated depreciation are removed from the respective accounts, and any gain or loss is included in operations. Depreciation of property and equipment is provided using the straight-line method for substantially all assets with estimated lives of: Buildings 10- 30 years Leasehold improvement 6-10 years Transportation equipment 5-10 years Fixture and furniture 5-10 years Machinery and equipment 5 -12 years As of June 30, 2010 and December 31, 2009 Property, Plant & Equipment consist of the following: At At 6/30/2010 12/31/2009 Buildings $ $ Leasehold improvements Transportation equipment Fixture and furniture Machinery and equipment Total $ $ Accumulated depreciation ) ) $ $ Depreciation expenses for the six months end June 30, 2010 and year endedDecember 31, 2009 was $273,072 and $481,711, respectively. F-8 DK SINOPHARMA, INC. NOTES TO CONSOLIDATED FINANCIAL STATEMENTS JUNE 30, 2010 (UNAUDITED) Note 2 - SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES (CONTINUED) Intangible Assets Intangible assets are amortized using the straight-line method over their estimated period of benefit, ranging from six to fifty years. Management evaluate the recoverability of intangible assets periodically and take into account events or circumstances that warrant revised estimates of useful lives or that indicate that impairment exists. No impairments of intangible assets have been identified during any of the periods presented. The land use rights will expire in 2056 and 2058. The proprietary technologies were contributed by four shareholders of the Company and relate to the production of the Company's five state approved drugs. All of the Company’s intangible assets are subject to amortization with estimated lives of: Land use right 50 years Software 6 years Proprietary technologies 10-20 years The components of finite-lived intangible assets are as follows: At At 6/30/2010 12/31/2009 Land use right $ $ Software Proprietary technologies Less: Accumulated amortization ) ) $ $ Amortization expense for the six months June 30, 2010 and year ended December 31, 2009 was $225,456 and $721,432 respectively. The estimated future amortization expenses related to intangible asset as of June 30, 2010 are as follows: Years Ending December 31, $ Thereafter $ Long-Lived Assets the Company adopted the Property, Plant and Equipment Topic of the Codification, which addresses financial accounting and reporting for the impairment or disposal of long-lived assets and supersedes previous accounting guidance, “Accounting for the Impairment of Long-Lived Assets and for Long-Lived Assets to be Disposed Of,” and “Reporting the Results of Operations for a Disposal of a Segment of a Business.” The Company periodically evaluates the carrying value of long-lived assets to be held and used, which requires impairment losses to be recorded on long-lived assets used in operations when indicators of impairment are present and the undiscounted cash flows estimated to be generated by those assets are less than the assets carrying amounts. In that event, a loss is recognized based on the amount by which the carrying amount exceeds the fair market value of the long-lived assets. Loss on long-lived assets to be disposed of is determined in a similar manner, except that fair market values are reduced for the cost of disposal. Based on its review, the Company believes that, as of June 30, 2010, there were no impairments of its long-lived assets. F-9 DK SINOPHARMA, INC. NOTES TO CONSOLIDATED FINANCIAL STATEMENTS JUNE 30, 2010 (UNAUDITED) Note 2 - SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES (CONTINUED) Fair Value of Financial Instruments The Financial Instrument Topic of the Codification requires that the Company disclose estimated fair values of financial instruments. The carrying amounts reported in the statements of financial position for current assets and current liabilities qualifying as financial instruments are a reasonable estimate of fair value. Revenue Recognition The Company’s revenue recognition policies are in compliance with the Revenue Recognition Topic of the Codification. Sales revenue is recognized at the date of shipment to customers when a formal arrangement exists, the price is fixed or determinable, the delivery is completed, no other significant obligations of the Company exist and collectability is reasonably assured. Payments received before all of the relevant criteria for revenue recognition are satisfied are recorded as unearned revenue. Stock-Based Compensation The Company records stock-based compensation in accordance with ASC Topic 718, “Compensation – Stock Compensation.”ASC 718 requires companies to measure compensation cost for stock-based employee compensation at fair value at the grant date and recognize the expense over the employee’s requisite service period. The Company recognizes in the statement of operations the grant-date fair value of stock options and other equity-based compensation issued tonon-employees. There were 426,000 options outstanding as of June 30, 2010. Advertising Advertising expenses consist primarily of costs of promotion for corporate image and product marketing and costs of direct advertising. The Company expenses all advertising costs as incurred. Income Taxes The Company utilizes the accounting guidance, “Accounting for Income Taxes,” which requires the recognition of deferred tax assets and liabilities for the expected future tax consequences of events that have been included in the financial statements or tax returns. Under this method, deferred income taxes are recognized for the tax consequences in future years of differences between the tax bases of assets and liabilities and their financial reporting amounts at each period end based on enacted tax laws and statutory tax rates applicable to the periods in which the differences are expected to affect taxable income. Valuation allowances are established, when necessary, to reduce deferred tax assets to the amount expected to be realized. It is the Company’s intention to permanently reinvest earnings from activity with china. And thereby indefinitely postpone repatriation of these funds to the US. Accordingly, no domestic deferred income tax provision has been made fro US income tax which could result from paying dividend to the Company. There were no deferred tax difference in 2010 and 2009 Statement of Cash Flows In accordance with Statement of Cash Flows of the Codification, cash flows from the Company’s operations are based upon the local currencies. As a result, amounts related to assets and liabilities reported on the statement of cash flows will not necessarily agree with changes in the corresponding balances on the balance sheet. F-10 DK SINOPHARMA, INC. NOTES TO CONSOLIDATED FINANCIAL STATEMENTS JUNE 30, 2010 (UNAUDITED) Note 2 - SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES (CONTINUED) Concentration of Credit Risk Financial instruments that potentially subject the Company to concentrations of credit risk are cash, accounts receivable and other receivables arising from its normal business activities. The Company places its cash in what it believes to be credit-worthy financial institutions. The Company has a diversified customer base, most of which are in China. The Company controls credit risk related to accounts receivable through credit approvals, credit limits and monitoring procedures. The Company routinely assesses the financial strength of its customers and, based upon factors surrounding the credit risk, establishes an allowance, if required, for uncollectible accounts and, as a consequence, believes that its accounts receivable credit risk exposure beyond such allowance is limited. Recent Accounting Pronouncements In January 2010, the FASB issued Accounting Standards Update 2010-02, “Accounting and Reporting for Decreases in Ownership of a Subsidiary − a Scope Clarification,” which amends ASC 810, “Consolidations.”This amendment requires new disclosures, including a description of valuation techniques and inputs used to measure the fair value of any retained investment in a former subsidiary, the nature of any continuing involvement in the subsidiary or acquirer after deconsolidation and information regarding related party involvement before and after the transaction.This guidance was effective for the Company in its interim and annual reporting periods beginning after December 15,2009.The Company is currently evaluating the impact that adoption of this portion of the guidance will have on the determination and reporting of its financial results. In January 2010, the FASB issued Accounting Standards Update 2010-06, “Improving Disclosures about Fair Value Measurements,” which amends ASC 820, “Fair Value Measurements and Disclosures.”This amendment requires new disclosures, including the reasons for and amounts of significant transfers in and out of Levels 1 and 2 fair value measurements and separate presentation of purchases, sales, issuances and settlements in the reconciliation of activity for Level 3 fair value measurements.It also clarified guidance related to determining the appropriate classes of assets and liabilities and the information to be provided for valuation techniques used to measure fair value.This guidance with respect to significant transfers in and out of Levels 1 and 2 was effective for the Company in its interim and annual reporting periods beginning after December 15,2009.Adoption of this portion of the guidance did not have a significant impact on the determination or reporting of the Company’s financial results.This guidance with respect to Level 3 fair value measurements is effective for the Company in its interim and annual reporting periods beginning after December 15,2010.The Company is currently evaluating the impact that adoption of this portion of the guidance will have on the determination and reporting of its financial results. In February 2010, the FASB issued ASU 2010-09, "Subsequent Events (Topic 855) - Amendments to Certain Recognition and Disclosure Requirements." ASU 2010-09 requires an entity that is an SEC filer to evaluate subsequent events through the date that the financial statements are issued and removes the requirement that an SEC filer disclose the date through which subsequent events have been evaluated. ASC 2010-09 was effective upon issuance. The Company is currently evaluating the impact that adoption of this portion of the guidance will have on the determination and reporting of its financial results. In April 2010, the FASB issued ASU 2010-13, "Compensation - Stock Compensation (Topic 718) - Effect of Denominating the Exercise Price of a Share-Based Payment Award in the Currency of the Market in Which the Underlying Equity Security Trades." ASU 2010-13 provides amendments to Topic 718 to clarify that an employee share-based payment award with an exercise price denominated in the currency of a market in which a substantial portion of the entity's equity securities trades should not be considered to contain a condition that is not a market, performance, or service condition. Therefore, an entity would not classify such an award as a liability if it otherwise qualifies as equity. The amendments in ASU 2010-13 are effective for fiscal years, and interim periods within those fiscal years, beginning on or after December 15, 2010. The Company is currently evaluating the impact that adoption of this portion of the guidance will have on the determination and reporting of its financial results. F-11 DK SINOPHARMA, INC. NOTES TO CONSOLIDATED FINANCIAL STATEMENTS JUNE 30, 2010 (UNAUDITED) Note 3 - OTHER RECEIVABLES Other receivables mainly consist of cash advances to employees. As of June 30, 2010 and December 31, 2009, the other receivables were456,977 and $934,813, respectively. Note 4 - COMPENSATED ABSENCES Regulation 45 of the local labor law of the People’s Republic of China (“PRC”) entitles employees to annual vacation leave after 1 year of service.In general, all leave must be utilized annually, with proper notification.Any unutilized leave is cancelled. Note 5 - DEBT As of June 30, 2010 and December 31, 2009, the Company had debt as follows: 06/30/2010 12/31/2009 China Merchant Bank $ China Merchant Bank $ Terms of the loan call for interest7.00% per annum, with principal due in November 2010 Terms of the loan call for interest7.00% per annum, with principal due in 2010 Commercial Bank of China –Zhonglou Branch Commercial Bank of China –Zhonglou Branch Term of the loan called for interest 5.94% per annum, with principal due in July 2011 Term of these loans called for interest 4.5% per annum, with principal due in 2009 Total $ $ Lesscurrent portion Non current portion $ $ The Company is using these loans for working capital purposes and secured by land of the Company and a PRC stated-owned company. Note 6 - INCOME TAXES The Company operates in more them one jurisdiction with complex regulatory environments subject to different interpretations by the taxpayer and the respective governmental taxing authorities, we evaluate our tax positions and establish liabilities, if required. For uncertain tax position which may be challenged by local tax authorities and may not be fully sustained despite our belief that the underlying tax positions maybe be fully supportable. At this time the Company is not able to make a reasonable estimate of the impact on the effective tax rate related these items which could be challenged. Pursuant to the PRC Income Tax Laws, the Enterprise Income Tax (“EIT”) through December 31, 2007 is at a statutory rate of 33%, which is comprised of 30% national income tax and 3% local income tax.As of January 1, 2008, the EIT is at a statutory rate of 25%.The Company is a high tech enterprise and under PRC Income Tax Laws, it is entitled to a five-year exemption for 2007 through 2011. Note 7 - SHARE CANCELLATION AND SHARE SPLIT i) On May 10, 2010 pursuant to the Exchange Agreement 10,015,000 shares of common stocks were cancelled. ii) As of May 10, 2010, an aggregate of 2,181,818 shares of common stock were outstanding.As on June 30, 2010, the Company effected a 1-for-13.75 forward stock split, which was approved by the Company’s board of directors and ratified by a majority of shareholder on May 20, 2010. iii) Following the split an aggregate of 30,000,000 shares of common stock were outstanding as at end of June 30, 2010. F-12 DK SINOPHARMA, INC. NOTES TO CONSOLIDATED FINANCIAL STATEMENTS JUNE 30, 2010 (UNAUDITED) Note 8WARRANTS Stock options The option holder has no voting or dividend rights.The Company records the expense of the stock options over the related vesting period.The options were valued using the Black-Scholes option-pricing model with the following assumptions: average risk-free interest rate – 2.27%; expected life -13 years; expected volatility - 105.1%; and expected dividends - nil. The fair mark value of warrants, $77,568, has been recorded as stock based compensation cost with a corresponding increase to additional paid-in capital (warrants). Total ExercisePrice RemainingLife Aggregate IntrinsicValue Outstanding, December 31, 2009 - $ - - Granted in 2010 5 years Outstanding, June 30, 2010 Note 9 - STATUTORY RESERVE In accordance with the laws and regulations of the PRC, a wholly-owned Foreign Invested Enterprises and the VIE’s income, after the payment of the PRC income taxes, shall be allocated to the statutory surplus reserves and statutory public welfare fund. Prior to January 1, 2006 the proportion of allocation for reserve was 10 percent of the profit after tax to the surplus reserve fund and additional 5-10 percent to the public affair fund. The public welfare fund reserve was limited to 50 percent of the registered capital.Effective January 1, 2006, there is now only one fund requirement. The reserve is 10 percent of income after tax, not to exceed 50 percent of registered capital. Statutory Reserve funds are restricted for set off against losses, expansion of production and operation or increase in register capital of the respective company. Statutory public welfare fund is restricted to the capital expenditures for the collective welfare of employees. These reserves are not transferable to the Company in the form of cash dividends, loans or advances. These reserves are therefore not available for distribution except in liquidation. As of June 30, 2010 and December 31, 2009, the Company had allocated $2,448,456 and $2,448,456, respectively, to these non-distributable reserve funds. Note 10 - OTHER COMPREHENSIVE INCOME Balances of related after-tax components comprising accumulated other comprehensive income, included in stockholders’ equity, at June 30, 2010 and December 31, 2009, are as follows: Foreign Currency Translation Adjustment Accumulated Other Comprehensive Income Balance at December 31, 2008 $ ) $ ) Change for 2009 Balance at December 31, 2009 ) ) Change for 2010 Balance at June 30, 2010 $ ) $ ) Note 11 - CURRENT VULNERABILITY DUE TO CERTAIN RISK FACTORS The Company’s operations are carried out in the PRC. Accordingly, the Company’s business, financial condition and results of operations may be influenced by the political, economic and legal environments in the PRC, by the general state of the PRC's economy. The Company’s business may be influenced by changes in governmental policies with respect to laws and regulations, anti-inflationary measures, currency conversion and remittance abroad, and rates and methods of taxation, among other things. F-13 DK SINOPHARMA, INC. NOTES TO CONSOLIDATED FINANCIAL STATEMENTS JUNE 30, 2010 (UNAUDITED) Note 12 - MAJOR CUSTOMERS AND CREDIT RISK At of June 30, 2010, one customer accounted for 11% of accounts receivable; Four customers accounted for more than 10% of accounts receivable at December 31, 2009, totaling 52%.At June 30, 2010, no vendor accounted for more than 10% of accounts payable; one vendor accounted for 17% of accounts payable at December 31, 2009.For the six months ended June 30, 2010, two customer accounted for greater than 10% of sales, totaling 31%; one customer accounted for greater than 10% of sales for the six months ended June 30, 2010, totaling 25%.For the six months ended June 30, 2010, one vendor accounted for 40% of purchases; Three vendors supplies 37% of purchase for the six months ended June 30, 2010. Note 13 – COMMITMENTS The Company has future minimum obligations under a construction contract totaling approximately $178,000as ofJune 30, 2010, dueas follows: $ Note 14 - SUBSEQUENT EVENTS For the six months ended June 30, 2010, the Company has evaluated subsequent events for potential recognition and disclosure. No significant events occurred subsequent to the balances sheet date but prior to the filing of the report and would have a material impact on our consolidated financial statements. F-14 Item 2.Management’s Discussion and Analysis or Plan of Operation Cautionary Notice Regarding Forward-Looking Statements In this quarterly report, references to “DK Sinopharma,” “the Company,” “we,” “our,” “us,” and the Company’s variable interest entity, “Maidisen,” refer to DK Sinopharma, Inc. We make certain forward-looking statements in this report.Statements concerning our future operations, prospects, strategies, financial condition, future economic performance (including growth and earnings), demand for our services, and other statements of our plans, beliefs, or expectations, including the statements contained under the captions “Management’s Discussion and Analysis of Financial Condition and Results of Operations,” “Business,” as well as captions elsewhere in this document, are forward-looking statements. In some cases these statements are identifiable through the use of words such as “anticipate,” “believe,” “estimate,” “expect,” “intend,” “plan,” “project,” “target,” “can”, “could,” “may,” “should,” “will,” “would,” and similar expressions. We intend such forward-looking statements to be covered by the safe harbor provisions contained in Section 27A of the Securities Act of 1933, as amended (the “Securities Act”) and in Section 21E of the Securities Exchange Act of 1934, as amended (the “Exchange Act”). The forward-looking statements we make are not guarantees of future performance and are subject to various assumptions, risks, and other factors that could cause actual results to differ materially from those suggested by these forward-looking statements. Because such statements are subject to risks and uncertainties, actual results may differ materially from those expressed or implied by the forward-looking statements. Indeed, it is likely that some of our assumptions will prove to be incorrect. Our actual results and financial position will vary from those projected or implied in the forward-looking statements and the variances may be material. You are cautioned not to place undue reliance on such forward-looking statements. These risks and uncertainties, together with the other risks described from time to time in reports and documents that we file with the SEC should be considered in evaluating forward-looking statements. The nature of our business makes predicting the future trends of our revenue, expenses, and net income difficult.Thus, our ability to predict results or the actual effect of our future plans or strategies is inherently uncertain. The risks and uncertainties involved in our business could affect the matters referred to in any forward-looking statements and it is possible that our actual results may differ materially from the anticipated results indicated in these forward-looking statements. Important factors that could cause actual results to differ from those in the forward-looking statements include, without limitation, the following: · the effect of political, economic, and market conditions and geopolitical events; · legislative and regulatory changes that affect our business; · the availability of funds and working capital; · the actions and initiatives of current and potential competitors; · investor sentiment; and · our reputation. We do not undertake any responsibility to publicly release any revisions to these forward-looking statements to take into account events or circumstances that occur after the date of this report.Additionally, we do not undertake any responsibility to update you on the occurrence of any unanticipated events which may cause actual results to differ from those expressed or implied by any forward-looking statements. The following discussion and analysis should be read in conjunction with our consolidated financial statements and the related notes thereto as filed with the SEC and other financial information contained elsewhere in this Report. Overview Since the completion of our recent restructuring in May 2010, we, through our variable interest entity (“VIE”), Yangling Dong Ke Maidisen Pharmaceuticals, Co. Ltd. (“Maidisen”), are primarily engaged in the research, development, manufacture, packaging, marketing and distribution of pharmaceutical and medical products in China for human use for a variety of diseases and conditions. All of our operations are conducted in the People’s Republic of China (the “PRC”) where our manufacturing facility is located. Through various contractual arrangements completed on January 27, 2010, our indirect wholly-owned subsidiary, Yangling Slovan Pharmaceutical Co., Ltd. (“Slovan”), has a controlling interest in Maidisen and therefore we are required to consolidate Slovan's and Maidisen’s financial statements with the financial statements of DK Sinopharma. 5 Our current operations, based in Yangling, Shaanxi Province, involve the manufacture and sale of 38 pharmaceutical products in the form of capsules, plasters, tablets, granules, semisolid ointment, power, ointment, and paste ointment. We currently focus our medicine on varying diseases relating to respiratory system, digestive system, cardio-cerebral vascular system, antineoplastic, bone disease-modifying antirheumatic, gynecological, and refill nutrition, among others. Our products are sold to distributors who distribute our products to the public as well as through representatives that we employ. Our focus is on the development and sale of pharmaceutical products and over the counter products based on traditional Chinese medicines designed to address varying diseases and conditions. During the past few years 230 representative offices have been established nationwide and the business has extended to 26 provinces in the PRC. Results of Operations Comparison of the Three and Six Months Ended June 30, 2010 and 2009 Revenue Three Months Ended June 30, % of 　 change Plasters 14
